This is an appeal from an order refusing to discharge the relator on a writ of habeas corpus.
From the record it appears that the requisition issued by the Governor of Texas recites that it has been made known to him by the Governor of Oklahoma that T. H. (Cyclone) Johnson stands charged by information and bench warrant before the proper authorities with the crime of disposing of mortgaged property committed in said state, and that said defendant has taken refuge in the state of Texas.
It has been uniformly held by the courts of this state that the governor is not authorized to issue a requisition upon the showing that the alleged fugitive is charged in the demanding state by information. The demand should show that the alleged fugitive is charged by complaint, affidavit or indictment. The recital in the executive warrant is prima facie evidence that the charge against the relator is by information. The papers accompanying the application for a requisition are not before this court; nor is there legal evidence controverting the correctness of the recital mentioned. The proof before this court, therefore, is that the relator is not properly charged with an offense and that the governor's warrant is not authority for the further detention of the relator. See Gibson v. State, 96 Tex.Crim. Rep., 257 S.W. 1101; Ex parte Holt, 92 Tex.Crim. Rep., 244 S.W. 1016; Ex parte Lewis, 75 Tex.Crim. Rep., 170 S.W. 1098.
The judgment is reversed and the relator ordered discharged.
Reversed and relator ordered discharged. *Page 66